DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 9-24, and 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The variable “n” in formula II of claim 1 is not defined.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The phosphorus content of claim 10 is broader than the phosphorus content of formula II of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 9-20, 22-24, 30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toudaiji et al. (JP 2004-131669) in view of Kiuchi et al. (2015/0338563).
Regarding claims 1, 2, 4, 12, 14, and 33:  Toudaiji et al. teach a biaxially oriented polyester film [0057; Examples] comprising 5-50 wt% of the claimed polymeric phosphonate flame retardant [0025-0028, 0035-0045; Claim 2; Examples] and 90 wt% polyethylene terephthalate as the polyester [Examples].  Toudaiji et al. teach dispersing particles in the composition before forming the polyester film.
Toudaiji et al. fail to teach a metal cation.
However, Kiuchi et al. teach sodium polyacrylate as a dispersant for improving the dispersion of particles in a composition for forming a polyester film [0272, 0275].  Kiuchi et al. teach using 0.2 mass% or more of the sodium polyacrylate relative to the amount of particles [0277].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 0.2 mass% or more of sodium polyacrylate as taught by Kiuchi et al. to the film of Toudaiji et al. to improve the dispersion of the particles within the film.  
Regarding claim 3:  Toudaiji et al. teach an intrinsic viscosity of the film in a range of from 0.55 to 2 dl/g [0055; Examples].
Regarding claim 10:  Toudaiji et al. teach a phosphorous-containing group content of 25 wt% [0114; Examples].
Regarding claim 11:  Since the compound is the same as claimed, it will possess the claimed Tg.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
Regarding claims 13, 17, 18, 22-24:  Since the film is the same as claimed, it will possess the claimed properties.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
Regarding claim 15:  Toudaiji et al. teach that the polyester has an intrinsic viscosity of 0.60 to 2 dl/g, with examples at least 0.65 dl/g [0055; Examples].  
Regarding claim 16:  Toudaiji et al. teach a film thickness of 6 microns [0126; Examples].
Regarding claim 19:  Toudaiji et al. teach a monolayer film [Examples].
Regarding claims 20 and 30:  Toudaiji et al. teach a film coated with an acrylic resin [0060; 0088-0095].


Claims 1-4, 9-19, 21-24, 29, 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kagumba et al. (2014/0000751) in view of Kiuchi et al. (2015/0338563).
Regarding claims 1, 4, 12, 21, 31 and 33:  Kagumba et al. teach a film [0095; Claim 47] comprising a block polyester-phosphonate copolymer [Examples], wherein the phosphate is about 1 to about 80 wt% of the reaction mixture and the polyester is polyethylene terephthalate [0015; Examples].  Kagumba et al. teach the claimed structure of formula II [0008-0010, 0047-0051; Examples].  Kagumba et al. teach adding filler particles to their composition [0016].
The amount of phosphonate and polyethylene terephthalate overlaps the claimed range.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Kagumba et al. fail to teach the claimed salt.
However, Kiuchi et al. teach sodium polyacrylate as a dispersant for improving the dispersion of particles in a composition for forming a polyester film [0272, 0275].  Kiuchi et al. teach using 0.2 mass% or more of the sodium polyacrylate relative to the amount of particles [0277].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 0.2 mass% or more of sodium polyacrylate as taught by Kiuchi et al. to the film of Kagumba et al. to improve the dispersion of the particles within the film.  
Regarding claim 2:  All films will have an orientation.
Regarding claim 9:  Kagumba et al. teach a molecular weight of from about 10,000 to about 100,000 g/mol [0060; Examples].
Regarding claim 10:  Kagumba et al. teach a phosphorous content of from about 0.5 to about 15% [0054; Examples].
Regarding claim 11:  Kagumba et al. teach the claimed Tg [Examples].
Regarding claims 3, 13, 15, 17, 18, 22-24:  Since the film is the same as claimed, it will possess the claimed properties.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
Regarding claim 14:  Kagumba et al. teach PET [Examples].
Regarding claim 16:  Kagumba et al. teach about 5 micron thickness [0097].
Regarding claim 19:  The skilled artisan would immediately envisage a monolayer film.

Claims 20 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kagumba et al. (2014/0000751) and Kiuchi et al. (2015/0338563) as applied to claim 1 above further in view of Toudaiji et al. (JP 2004-131669).
Kagumba et al. fail to teach a coating layer on their film.
However, Toudaiji et al. teach coating an acrylic polymer layer on an analogous polyester film to produce a laminate [0060].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an acrylic polymer layer as taught by Toudaiji et al. to the polyester film of Kagumba et al. to produce a laminate.  

Declaration
The declaration under 37 CFR 1.132 filed 7/22/2022 is insufficient to overcome the rejections as set forth in the last Office action.
The declaration alleges the unexpected result of improve flame retardance due to the combination of the polymeric phosphonate flame retardant and sodium polyacrylate.  This is not persuasive because the claims are not commensurate in scope with the data provided.  Only claim 12 provides any amount limitation for the sodium polyacrylate.  The Applicant has only tested polyethylene terephthalate.  Furthermore, claim 1 does not include the full structure of the phosphonate flame retardant:

    PNG
    media_image1.png
    171
    493
    media_image1.png
    Greyscale
.



Response to Arguments
Applicant's arguments filed 7/22/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Kagumba et al. teach adding filler particles to their composition [0016], which provides the motivation to use the sodium polyacrylate dispersant of Kiuchi in the polyethylene terephthalate film of Kagumba to improve the dispersion of the particles within the film.
Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 0.2 mass% or more of sodium polyacrylate as taught by Kiuchi et al. to the film of Toudaiji et al. to improve the dispersion of the particles within the film.  
The Applicant has cited the declaration, which has been addressed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763